DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 01/06/2022 amended claims 1, 29, cancelled claim 13 and added claims 33 and 34.  Claims 1-5, 8-13, 18-21, 29, 33 and 34 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 29.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 11 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 20080212091 A1) in view of Street (US 5373335 A).
Regarding claims 1 and 33, Tanaka teaches a light source (Fig. 7), comprising: a supercontinuum source (20) for generating a supercontinuum ([0024], [0036]); a depolarizing homogenizer (10f), configured to receive light derived from the supercontinuum source (20), comprising: one or more lenslet arrays (126), adapted for providing a plurality of beamlets associated with different respective parts of a received beam; a depolarizer (127) comprising different areas which affect polarization differently, wherein the depolarizer (127) is positioned to cause alteration of the polarization characteristics of at least some of said plurality of beamlets (Fig. 7; [0036]); and a lens (128) arranged to at least partially overlap the said beamlets having said altered polarization characteristics, to provide an output beam.  
Tanaka does not explicitly teach the one or more lenslet arrays comprise a first lenslet array and a second lenslet array, wherein the first and second lenslet arrays are oriented with respect to one another such that the lenslets of the first and second lenslet arrays are perpendicular to one another, wherein the lenslets of the first and second lenslet arrays are non-symmetric lenslets.
Street teaches a microlens array (126) being an equivalent of a lens array (Fig. 2) having a first lenslet array (6) and a second lenslet array (7), wherein the first and second lenslet arrays (6 and 7) are oriented with respect to one another such that the lenslets of the first and second lenslet arrays are perpendicular to one another, wherein the lenslets of the first and second lenslet 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka with Street; because cylindrical arrays are cheaper and easier to manufacture.
Regarding claim 2, Tanaka further teaches the depolarizer (127) is positioned to receive said plurality of beamlets, wherein at least some of said beamlets pass through respective different areas of the depolarizer (127), thereby to alter the polarization characteristics of said at least some beamlets (Fig. 7).  
Regarding claim 3, Tanaka further teaches the depolarizer (127) is located between at least one of the one or more lenslet arrays (126) and the lens (128; Fig. 7).  
Regarding claim 11, Tanaka, as modified by Street, would consequently results in the one or more lenslet arrays comprise a plurality of lenslets shaped to cause the output beam to have a flat top beam profile in an image plane of the lens; because combination of Tanaka and Street provide the same structure as claimed.

Claims 5, 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Street and in further view of Mizuyama (US 20120081786 A1).
Regarding claim 5, neither Tanaka nor Street explicitly teaches the depolarizer configured to depolarise light before the light passes through the one or more lenslet arrays to form said plurality of beamlets, thereby to cause alteration of the polarization characteristics of at least some of said plurality of beamlets.
Mizuyama further teaches the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is configured to depolarise light before the light passes through the one or more lenslet arrays 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Mizuyama; because it allows integrating the depolarizer and the lens array thereby reducing the number of parts required.
Regarding claim 9, neither Tanaka nor Street explicitly teaches a fibre bundle, wherein the fibre bundle includes a plurality of optical fibres for guiding light, wherein the depolarizer is located between an output of the fibre bundle and an image plane of the lens.  
Mizuyama further teaches a fibre bundle ([0039]), wherein the fibre bundle includes a plurality of optical fibres for guiding light, wherein the depolarizer (112, 112-1, 112-2, 906-#, 1004-#, and 1006-#) is located between an output of the fibre bundle and an image plane of the lens (108).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Mizuyama; because it allows increasing power of the lasers by increasing number of lasers.
Regarding claim 10, the combination of Tanaka, Street and Mizuyama consequently results a collimating lens (104 of Mizuyama) to receive light from the fibre bundle and to collimate the received light, wherein the one or more lenslet arrays (114, 114-1, 114-2 of Mizuyama) are arranged to receive light which has been collimated by the collimating lens (104 of Mizuyama).  

Mizuyama further teaches the one or more lenslet arrays (114, 114-1, 114-2) comprise a plurality of lenslets shaped to cause the output beam to have a square or rectangular beam profile (Fig. 5, 5A, 5B, 6A, and 6B).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Mizuyama; because it allows integrating the depolarizer and the lens array thereby reducing the number of parts required.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Street and in further view of Kessler (US 5533152 A).
Regarding claim 4, neither Tanaka nor Street explicitly teaches the lens located between at least one of the one or more lenslet arrays and the depolarizer.
Kessler further teaches the lens (42) is located between at least one of the one or more lenslet arrays (55) and the depolarizer (46; Fig. 4).  
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Kessler; because it allows using Wollaston or Rochon prism to produce a particularly desired depolarization effects.
Regarding claim 8, neither Tanaka nor Street explicitly teaches the depolarizer comprising a first depolarizing element having a first optic axis and a second depolarizing element have a second optic axis, wherein the first and second depolarizing elements are oriented such that the first and second optic axes are at an angle to one another, wherein optionally the 
Kessler further teaches the depolarizer (46) comprises a first depolarizing element having a first optic axis and a second depolarizing element have a second optic axis, wherein the first and second depolarizing elements are oriented such that the first and second optic axes are at an angle to one another, wherein optionally the first and second depolarizing elements are oriented such that the first and second optic axes are perpendicular to one another (Wollaston or Rochon prism; col. 4, lines 10-35).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Kessler; because it allows using Wollaston or Rochon prism to produce a particularly desired depolarization effects.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Street and in further view of Thomsen (US 20150138507 A1).
Regarding claims 18 and 19, neither Tanaka nor Street explicitly teaches the supercontinuum includes a wavelength range of 375 nm to 1200 nm or 375 nm to 2400 nm.
Thomsen teaches using the supercontinuum includes a wavelength range of 375 nm to 1200 nm or 375 nm to 2400 nm ([0020]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Thomsen; because it “has been found that the supercontinuum light source of the present invention has a low-noise resulting in a highly improved supercontinuum light source in particular for applications where low-noise is beneficial.”  ([0018] of Thomsen).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Street and in further view of Thienpont (US 20190086325 A1).
Regarding claim 20, neither Tanaka nor Street explicitly teaches the supercontinuum includes a wavelength range of 1100 nm to 4200 nm.
---------Thienpont teaches using the supercontinuum includes a wavelength range of 1100 nm to 4200 nm ([0015], [0017], [0021]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka and Street with Thienpont; because it allows application in “detection of Acrylamide precursors in raw potatoes” ([0006] of Thienpont).

Claims 21, 29 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Street and in further view of Nakazato (US 20160245471 A1)
Regarding claims 21, 29 and 34, Tanaka teaches a light source (Fig. 7; [0036]), comprising: a supercontinuum source (20) for generating a supercontinuum ([0024], [0036]); a depolarizing homogenizer (10f) configured to receive light which has been output by the light source (20), wherein the depolarizing homogenizer comprises: one or more lenslet arrays (126), for providing a plurality of beamlets associated with different respective parts of a beam received at the one or more lenslet arrays; a depolarizer (127) comprising different areas which affect polarization differently, wherein the depolarizer is positioned to cause alteration of the polarization characteristics of at least some of said plurality of beamlets; and a lens (128) arranged to at least partially overlap the said beamlets having said altered polarization characteristics, to provide an output beam.

Street teaches a microlens array (126) being an equivalent of a lens array (Fig. 2) having a first lenslet array (6) and a second lenslet array (7), wherein the first and second lenslet arrays (6 and 7) are oriented with respect to one another such that the lenslets of the first and second lenslet arrays are perpendicular to one another, wherein the lenslets of the first and second lenslet arrays (6 and 7) are non-symmetric lenslets (Fig. 1 and 2; col. 3, lines 51-62); where the first and second lenslet arrays (6 and 7) are cylindrical microlenses.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka with Street; because cylindrical arrays are cheaper and easier to manufacture.
Neither Tanaka nor Street explicitly teaches a wavelength selector for selecting light at one or more wavelengths from the supercontinuum or a fibre bundle comprising a plurality of optical fibres arranged to guide light selected by the wavelength selector, and to output light at the one or more selected wavelengths.
Nakazato teaches a wavelength selector (14) for selecting light at one or more wavelengths from the supercontinuum and a fibre bundle (18; Fig. 19A-19B; [0129]-[0132]) comprising a plurality of optical fibres arranged to guide light selected by the wavelength selector, and to output light at the one or more selected wavelengths (Fig. 2, 17, and 23).
. 

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882